                                                        U.S. Department of Justice
                                                        United States Attorney
                                                        District of Maryland

Kathleen O. Gavin                                       Suite 400                       DIRECT: 410-209-4887
Assistant United States Attorney                        36 S. Charles Street              MAIN: 410-209-4800
Kathleen.Gavin@usdoj.gov                                Baltimore, MD 21201-3119           FAX: 410-962-3091



                                                        July 8, 2021

Honorable Catherine C. Blake
United States District Judge
United States District Court for the
      District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

                                   Re: United States v. Frank Perry
                                       Criminal No. CCB-20-0353

Dear Judge Blake:

       I am writing to request an extension of time in which to file a reply to the defendant’s
sentencing memorandum in the above-referenced matter.

       The defendant is scheduled to appear for sentencing next Thursday, July 15, 2021, at 10
a.m. The defendant filed a 24 page sentencing memorandum only two days ago on July 6. Under
the Court’s sentencing order, however, replies to sentencing memoranda are currently due today.

        The government respectfully requests an extension of one week to allow it sufficient time
to prepare and file its reply. Defense counsel, AFPD Desiree Lassiter, has advised me that she has
no objection to the requested extension of time.

           Thank you for your consideration of this request.

                                                        Respectfully,

                                                        Jonathan F. Lenzner
                                                        Acting United States Attorney

                                                        ________________________
                                                        Kathleen O. Gavin
                                                        Assistant United States Attorney

cc: Desiree Lassiter, Esquire

                                                                     Approved. 7/8/21
                                                    1                Catherine C. Blake
                                                                     United States District Judge
